DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 06/01/2022. Currently, claims 108-122 are pending in this application. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 108-113 and 115-122 are rejected under 35 U.S.C.103 as being unpatentable over Van 6,346,887 in view of Helfman 2010/0119112 and further in view of Waldorf 2014/0171756.
	Regarding claim 108, Van teaches the following claimed limitations: a method for assessing a subject comprising: tracking eye pupil movement of at least one of a first eye and a second eye of the subject using a device suitable for tracking eye pupil movement (col.2, lines 27-43: e.g. a system comprising eye tracking module for measuring the eye/pupil position of a subject, wherein the system implements a gimbaled camera that follows the eyes of the subject. Thus, the above camera system corresponds to the device, which is suitable for tracking eye movement); analyzing eye pupil movement of the at least one of the first eye and the second eye of the subject using a computer in electronic communication with the device suitable for tracking eye pupil movement;  comparing eye pupil movement of the at least one of the first eye and the second eye of the subject to a normal or mean eye pupil movement (col.2, lines 44-59 and col.3, lines 23-55: e.g. the system already involves a computer in communication with the above camera system; and wherein the computer maintains a sample history of the subject’s eye position and pupil dimeter data, which includes x-y coordinates of the pupil center to measure fixation; and thereby the system determines a change in visual fixation by calculating one or more deviations from a current fixation—such as computing a moving mean centroid of points-of-regard as well as a moving estimate of variance in distance of the points-of-regard from the centroid. Accordingly, the above process suggests the process of analyzing eye movement of at least one eye of the subject; and wherein eye movement of at least one of the first eye and the second eye of the subject is compared to a mean eye movement. The tracking process comprises tracking position of a pupil of at least one of the first and second eye, which includes determining the x-y coordinates of the pupil center; such as determining when one visual fixation has terminated and a new visual fixation has begun, wherein a new fixation centroid is determined that involves a deviation from the current fixation centroid by a given distance [also see col.3, lines 36-42]).
	Van does not describe, generating a plot that reflects a trajectory traveled of each of the at least one of the first eye and the second eye in response to a visual stimuli, the plot having four segments that represent different directions; and calculating a plurality of velocities including a segment velocity of eye pupil movement in each of the four segments of the plot, and comparing a first segment velocity of eye pupil movement with other segment velocities of the four segments.
	Regarding the limitation, “generating a plot that reflects a trajectory traveled of each of the at least one of the first eye and the second eye in response to a visual stimuli, the plot having four segments that represent different directions”, Helfman discloses a system that generates one or more graphical representations regarding tracked eye movements of a user, wherein such graphical representations are utilized to analyze and compare eye characteristics ([0046] to [0048]); and wherein such graphical representation further includes a rectangular figure (i.e. a plot having four segments representing different directions) generated based on tracked eye movement of the user, as the user is viewing a visual stimuli ([0075], [0094]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Van in view of Helfman; for example, by incorporating an algorithm(s) that allows the system to track the movements of one or two eyes of each user, as the eye(s) traverses one or more paths in various directions; and thereby generate one or more graphical representations of the eye(s) movements, such as a graphical representation in the form of a box or a rectangular shape; and wherein the system further utilizes the graphical representations to analyze and compare the eye movements of the user with that of one or more other users, etc., so that such graphical analysis enables the system to further improve and/or verify the accuracy and consistency of the results being generated.    
 	Regarding the limitation, “calculating a plurality of velocities including a segment velocity of eye pupil movement in each of the four segments of the plot, and comparing a first segment velocity of eye pupil movement with other segment velocities of the four segments”, Waldorf discloses a system for tracking one or both eyes of a user, as the user views a display displaying at least one stimulus that moves along one or more paths/segments; and wherein the system determines the velocity of the pupil of one or both eyes of the user as applied to each path; and thereby compares each result to a corresponding baseline data relating to the user and/or a population, etc., in order to accurately determine whether the user is impaired or not ([0062], [0064] to [0066], [0069], [0070], [0089]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Van in view Helfman and further in view of Waldorf; for example, by displaying one or more stimuli to the user, wherein the user is instructed to follow the stimulus as it is moves in one or more paths  (e.g. a plurality of paths or segments, including: horizontally left, horizontally right, vertically up, vertically down); and wherein the system’s algorithm(s) is further updated to measure the velocity of one or both eyes of the user as applied to each path, so that the system further compares, as applied to each path/segment, the velocity of one eye of the user to that of other eye, and/or to that of a baseline, etc., in order to enable the system to perform a more comprehensive analysis regarding the user’s eye movements, so that the  system would generate a more precise and reliable results.  
	Van in view Helfman and further in view of Waldorf teaches the claimed limitations as discussed above. Van further teaches: 
Regarding claim 109, wherein eye pupil movement of the first eye and the second eye of the subject are tracked and analyzed (col.2, lines 27-43: e.g. as already discussed above, the system implements a gimbaled camera that follows the eyes of the subject. Accordingly, both eyes of the subject are tracked);
Regarding claim 110, wherein both x and y coordinates of eye position for the first eye and the second eye of the subject are collected (col.2, lines 27-43 and col.3, lines 23-27: e.g. the system tracks both eyes of the subject; and wherein the system also generates data relating to the x-y coordinates of the pupil center in order to calculate the location and duration of fixation. Accordingly, it is understood that the x-y coordinates relating to each eye of the subject are collected at one or more time intervals). 
Regarding claim 111, Van in view Helfman and further in view of Waldorf teaches the claimed limitations as discussed above per claim 109.
Van does not explicitly describe that the eye movement is tracked for at least about 100 or more seconds.
However, Van already teaches exemplary scenarios where the system tracks the subject’s eyes for one or more time periods, which are specified in terms of minutes or seconds; and wherein Van further suggests that larger time periods are selected for simple monitoring tasks (col.2, lines 56-63; col.3, lines 23-55).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Van’s system; for example, by incorporating one or more suitable time periods (e.g. 50 seconds, 100 seconds, 120 seconds, etc.) for tracking one or both eyes of the subject based on a task(s) that the subject is performing, in order to enable the system to  gather sufficient measurement data, so that the accuracy and reliability of the diagnosis result(s) is further improved.  
Regarding claim 112, Van in view Helfman and further in view of Waldorf teaches the claimed limitations as discussed above per claim 108.
Van further teaches, collecting raw x and y Cartesian coordinates of pupil position, normalizing the raw x and y Cartesian coordinates (col.3, lines 23-45: e.g. it is understood that the system receives digital signal from the camera regarding the eye detection, and wherein the system utilizes one or more algorithms to derive—from the received digital signal—the x-y coordinates relating to the pupil center, which is further utilized to calculate 
the location duration of visual fixations. Accordingly, the above suggest that the system already collects raw x and y Cartesian coordinates of pupil position, and normalizes the raw x and y Cartesian coordinates). 
Van does not explicitly describe sorting data by eye; however, it is understood from the teaching of the reference that the system tracks both eyes of the subject using an eye tracking module to gather measurement parameters relating to both eyes (col. 2, lines 27-43); and wherein, based on the above measurement parameters, the system stores sample history of eye position and pupil dimeter data in its database (col.2, lines 43-55).The system further determines x-y coordinates of the pupil center based on the above measurement parameters (col.3, lines 23-55).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Van’s system by updating the algorithm(s); such as adding a function that allows the system to organize gathered and/or calculated results according to each eye (e.g. an algorithm for sorting or categorizing parameters specific to each eye, etc.), in order to 
enable the system to further generate one or more diagnosis results based on one or both eyes, so that the subject would have a more comprehensive analysis regarding his/her conditions. 
Regarding claim 113, Van in view Helfman and further in view of Waldorf teaches the claimed limitations as discussed above per claim 108.
The limitation, “wherein the analyzing and comparing comprises calculating velocity of eye pupil movement”, is already addressed above according to the modification discussed per claim 108. Particularly, the modified system already involves 
comparing the velocity of the pupil of one or both eyes of the user with that of a baseline data in order to accurately determine whether the user’s condition is within acceptable range, etc. (see the modification discussed per claim 108 since it already applies to claim 113). 



Regarding claim 115 Van in view Helfman and further in view of Waldorf teaches the claimed limitations as discussed above per claim 108.
 The limitation, “wherein the comparing eye pupil movement of at least one of the first eye and the second eye of the subject to a normal or mean eye pupil movement comprises comparing eye pupil movement of at least one of the first eye and the second eye of the subject to the eye pupil movement of an eye of one or more other subjects or controls”, is already addressed above according to the modification discussed per claim 108. Particularly, the baseline data already involves a large population; and wherein the comparison also involves comparing the movement of one or both eyes of the user to that of the population, etc. (also see the modification discussed per claim 108 since it also applies to claim 115).
Regarding claim 116 Van in view Helfman and further in view of Waldorf teaches the claimed limitations as discussed above per claim 108.
Claim 116 is describing an assumption or a conclusion that one makes regarding the results obtained, “the step of determining the presence of drug use, drug abuse or narcosis in the subject if the segment velocity in one of the four segments is less than a segment velocity in others of the four segments”
Given the modified system discussed with respect to claim 108, the system generates one or more results relating to the segment velocities, including a scenario where at least one of the segment velocities is greater or less than one or more of the other segment velocities (e.g. see the modified system discussed per claim 108). Accordingly, such difference in segment velocity already indicates the presence of drug use, drug abuse or narcotics in the subject.     
Regarding claim 117 Van in view Helfman and further in view of Waldorf teaches the claimed limitations as discussed above per claim 108.
The limitation, “the comparing further comprises comparing the segment velocity of eye pupil movement in each of the four segments to control velocities for each of the four segments”, is already addressed per the modification discussed above with respect to claim 108. 
Particularly, given the modification applied to Van based on the teachings gleaned from Waldorf, the system tracks the movement of the eye pupil as applied to each of the different paths, including: horizontally left, horizontally right, vertically up, vertically down) and wherein the system further measures the velocity of one or both eyes of the user as applied to each path, so that the system further compares, as applied to each path/segment, the velocity of one eye of the user to that of other eye, and/or to that of a baseline, etc., in order to enable the system to perform a more comprehensive analysis regarding the user’s eye movements, so that the  system would generate a more precise and reliable results. 
Regarding claim 118 Van in view Helfman and further in view of Waldorf teaches the claimed limitations as discussed above per claim 108.
Claim 118 is also describing an assumption or conclusion that one makes regarding the results obtained, “the step of determining the presence of drug use, drug abuse or narcosis in the subject based on the shape of the plot”.
Given the modified system discussed with respect to claim 108, the system generates one or more results relating to the segment velocities, including a scenario (depending of the user’s condition) where each segment velocity being different from one another; and thereby inherently resulting a rectangular shape with non-equal sides. Accordingly, the modified system already determines, based on the shape of the plot,  the presence of drug use, drug abuse or narcosis in the subject.
Regarding claim 119 Van in view Helfman and further in view of Waldorf teaches the claimed limitations as discussed above per claim 108.
The limitation, “wherein comparing a first segment velocity of eye pupil movement with other segment velocities of the four segments includes comparing segment velocities of the first eye pupil to other segment velocities of the first eye pupil”, is also already addressed per the modification discussed with respect to claim 1.
Again it is worth to note that the modified system already implements an algorithm for tracking the movement of the eye pupil as applied to each of the different paths (e.g. horizontally left, horizontally right, vertically up, vertically down, etc.), wherein the system also measures the velocity of one or both eyes of the user as applied to each path, so that the system further compares, as applied to each path/segment, the velocity of one eye of the user to that of other eye, and/or to that of a baseline, etc., in order to enable the system to perform a more comprehensive analysis regarding the user’s eye movements, so that the  system would generate a more precise and reliable results. 
Regarding claim 120 Van in view Helfman and further in view of Waldorf teaches the claimed limitations as discussed above per claim 108.
 Van further teaches, the step of temporally calibrating pupil movement by predicting positions of the eye pupil based on time elapsed since a start of the visual stimuli (col.3, lines 32-65: e.g. the alertness estimation module utilizes an algorithm that correlates current eye activity data with eye activity data taken during calibration. It is worth to note that the eye activity data already involves a change in eye/pupil position estimated in a given time period; such as “when one visual fixation has terminated and a new visual fixation has begun”. Accordingly, Van at least temporally calibrates pupil movement by predicting positions of the eye pupil based on time elapsed since a start of the visual stimuli). 
	Regarding claim 121, Van in view Helfman and further in view of Waldorf teaches the claimed limitations as discussed above per claim 1. 
	Van further teaches, determining whether the subject suffers from attention deficit hyperactivity disorder (col.3, lines 24-65: e.g. the system evaluates the user’s alertness level; and this indicates that the system determines attention deficit hyperactivity disorder in the subject since the result of the alertness assessment will indicate whether the user is suffering from attention deficit hyperactivity disorder. Note that the claim does not specify the alleged step (if any) being performed. Instead, it relies on the steps recited in the body of claim 108. Accordingly, the teaching of Van above meets the claim).   
	Regarding claim 122, Van teaches the following claimed limitations: a method for diagnosing, assessing or quantifying attention deficit hyperactivity disorder in a subject comprising: tracking eye pupil movement of at least one of a first eye and a second eye of the subject using a device suitable for tracking eye pupil movement (col.2, lines 27-43; col.3, lines 50-65: e.g. a system comprising eye tracking module for measuring the eye/pupil position of a subject, wherein the system implements a gimbaled camera that follows the eyes of the subject. Thus, the above camera system corresponds to the device, which is suitable for tracking eye movement. It is further worth to note that the system estimates the alertness level of the user; and this already indicates that the system diagnoses, assesses  or quantifies attention deficit hyperactivity disorder in the subject since the result of the alertness assessment will indicate whether the user is suffering from attention deficit hyperactivity disorder); analyzing eye pupil movement of the at least one of the first eye and the second eye of the subject using a computer in electronic communication with the device suitable for tracking eye pupil movement; comparing eye pupil movement of the at least one of the first eye and the second eye of the subject to a normal or mean eye pupil movement (col.2, lines 44-59 and col.3, lines 23-55: e.g. the system already involves a computer in communication with the above camera system; and wherein the computer maintains a sample history of the subject’s eye position and pupil dimeter data, which includes x-y coordinates of the pupil center to measure fixation; and thereby the system determines a change in visual fixation by calculating one or more deviations from a current fixation—such as computing a moving mean centroid of points-of-regard as well as a moving estimate of variance in distance of the points-of-regard from the centroid. Accordingly, the above process suggests the process of analyzing eye movement of at least one eye of the subject; and wherein eye movement of at least one of the first eye and the second eye of the subject is compared to a mean eye movement. The tracking process comprises tracking position of a pupil of at least one of the first and second eye, which includes determining the x-y coordinates of the pupil center; such as determining when one visual fixation has terminated and a new visual fixation has begun, wherein a new fixation centroid is determined that involves a deviation from the current fixation centroid by a given distance [also see col.3, lines 36-42]).
	Van does not describe, generating a plot that reflects a trajectory traveled of each of the at least one of the first eye and the second eye in response to a visual stimuli, the plot having four segments that represent different directions; and calculating a plurality of velocities including a segment velocity of eye pupil movement in each of the four segments of the plot, and comparing a first segment velocity of eye pupil movement with other segment velocities of the four segments.
Regarding the limitation, “generating a plot that reflects a trajectory traveled of each of the at least one of the first eye and the second eye in response to a visual stimuli, the plot having four segments that represent different directions”, Helfman discloses a system that generates one or more graphical representations regarding tracked eye movements of a user, wherein such graphical representations are utilized to analyze and compare eye characteristics ([0046] to [0048]); and wherein such graphical representation further includes a rectangular figure (i.e. a plot having four segments representing different directions) generated based on tracked eye movement of the user, as the user is viewing a visual stimuli ([0075], [0094]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Van in view of Helfman; for example, by incorporating an algorithm(s) that allows the system to track the movements of one or two eyes of each user, as the eye(s) traverses one or more paths in various directions; and thereby generate one or more graphical representations of the eye(s) movements, such as a graphical representation in the form of a box or a rectangular shape; and wherein the system further utilizes the graphical representations to analyze and compare the eye movements of the user with that of one or more other users, etc., so that such graphical analysis enables the system to further improve and/or verify the accuracy and consistency of the results being generated.    
 	Regarding the limitation, “calculating a plurality of velocities including a segment velocity of eye pupil movement in each of the four segments of the plot, and comparing a first segment velocity of eye pupil movement with other segment velocities of the four segments”, Waldorf discloses a system for tracking one or both eyes of a user, as the user views a display displaying at least one stimulus that moves along one or more paths/segments; and wherein the system determines the velocity of the pupil of one or both eyes of the user as applied to each path; and thereby compares each result to a corresponding baseline data relating to the user and/or a population, etc., in order to accurately determine whether the user is impaired or not ([0062], [0065], [0066], [0069], [0070], [0089]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Van in view Helfman and further in view of Waldorf; for example, by displaying one or more stimuli to the user, wherein the user is instructed to follow the stimulus as it is moves in one or more paths  (e.g. a plurality of paths or segments, including: horizontally left, horizontally right, vertically up, vertically down); and wherein the system’s algorithm(s) is further updated to measure the velocity of one or both eyes of the user as applied to each path, so that the system further compares, as applied to each path/segment, the velocity of one eye of the user to that of other eye, and/or to that of a baseline, etc., in order to enable the system to perform a more comprehensive analysis regarding the user’s eye movements, so that the  system would generate a more precise and reliable results.  
●	Claim 114 is rejected under 35 U.S.C.103 as being unpatentable over Van 6,346,887 in view of Helfman 2010/0119112, in view of Waldorf 2014/0171756 and further in view of Kato 2011-114205 or US 2013/0044291 (Note that the US publication, as opposed to the foreign priority (2011-114205), is used for simplicity).
	Regarding claim 114, Van in view Helfman and further in view of Waldorf teaches the claimed limitations as discussed above per claim 112.
	Van does not describe, wherein the x and y Cartesian coordinates of pupil   position represent two components of an instantaneous angle of pupil reflection.
However, Kato describes a system that compares the movement the left eye of the user to the movement of the right eye of the user (Parag.0090); and wherein the system also generates a graphical data depicting the coordinates of the pupil (i.e. x, y Cartesian coordinates), including a plot representing the vertical and horizontal components (i.e. two components) over a given time period (see FIG 17). 
The above plot suggests the two components of an instantaneous angle of pupil reflection. 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Van in view Helfman, in view of Waldorf and further in view of Kato by updating the algorithm(s); such as incorporating an additional function(s) that allows the system to generate one or more textual and/or graphical results (e.g. see discussion presented per Kato above) relating  to the pupil movement of one or both eyes of the user, so that the user (and/or the operator of the device) easily comprehends the analysis results without significant effort (i.e. such graphical data enables the user to easily compare results, etc.).  
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 108-122, in view of Rothberg (US 5,422,690)Rothberg, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US 11,013,441.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding patent. 
For example, each of claims 108 and 122 of the current application recites features that are similar to the features of claim 1 of US 11,013,441, except that claims 108 and 122 do not positively recite, calculating a standard deviation or p value for eye pupil movement of the at least one of the first eye and the second eye of the subject as compared to the normal or mean eye pupil movement.
However, each of claims 108 and 122 already recites the process of calculating a plurality of velocities including a segment velocity of eye pupil movement. In addition, Rothberg already teaches the process of storing baseline data regarding eye/pupil moment, wherein the baseline data involves mean value and standard deviation value related to each eye,  and wherein Rothberg further  calculates and compares the deviation of the current measured as eye/pupil velocity with the baseline data (col.4, lines 62-67; col.5, TABLE 2; col.5, lines 20-48; col.16, lines 12-24). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the current claims in view of Rothberg; for example, by incorporating eye baseline data into the database, including an algorithm that calculates the mean and standard deviation for each of the one or more eyes, etc., in order to enable the current claims to accurately determine, based on the comparison to the baseline data, whether the movement/velocity of the pupil of one or both eyes of the user is within acceptable range. 
Although the exemplary analysis above is related to claims 108 and 122, it is worth to note similar analysis applies to each of the current claims.    
Note also that a claim (or part of a claim) that is directed to an intended purpose does not negate the obviousness analysis established above since the modification encompasses the structural and functional features currently claimed.   
Response to Arguments.
5.	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 06/01/2022). However, the arguments are not persuasive. Applicant argues,  
Claim 108 recites a method for assessing a subject comprising a) tracking eye pupil movement of at least one of a first eye . . . e) calculating a plurality of velocities including a segment velocity of eye pupil movement in each of the four segments of the plot, and comparing a first segment velocity of eye pupil movement with other segment velocities of the four segments. Claim 122 recites similar features. 
None of the cited references, alone or m combination, teach or suggest the step of calculating a plurality of velocities including a segment velocity of eye pupil movement in each of the four segments of the plot, and comparing a first segment velocity of eye pupil movement with other segment velocities of the four segments. The Office Action acknowledges that Van does not teach or suggest such a plurality of velocities, but indicates that Waldorf discloses a system for tracking one or both eyes of a user, as the user views a display displaying at least stimulus that moves along one or more paths/segments; and wherein the system determines the velocity of the pupil of one or both eyes of the user as applied to each path . . . 
However, because this reasoning is based only on knowledge gleaned from the applicant's disclosure, such reconstruction is improper. In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Specifically, Waldorf does not teach or suggest comparing segment velocities of a single eye to other segment velocities of a same eye . . .  
Thus, Waldorf explicitly states that it is concerned with how fast the eye moves from "A" position to "B" position, and whether the eye overshoots or undershoots its target. Waldorf does not break down segment velocities in different directions of a same eye, nor does it compare a segment velocity with other segment velocities of the same eye. In short, the suggestion that useful information may be obtained from differentiating between segment velocities in one eye and comparing them to one another is only found the Applicants' disclosure. 
Conversely, the present disclosure states that "In some instances, when eye pupil movement is represented in an eye movement trajectory box, and the top or bottom or left or right segment of the eye movement trajectory box may demonstrate more or less slowing of velocity of eye pupil movement than the other segments. For instance, in many instances, the top segment of the eye movement trajectory box may demonstrate more slowing of velocity of eye pupil movement than the other three segments of the eye movement trajectory box" (Pre-Grant Publication No. 2017 /0367633 [0055]) . Thus, drug use, drug abuse or narcosis may be assessed or detected in a subject by analyzing, measuring and/or calculating separate segment velocities for each eye and comparing segment velocities in certain directions in a same eye. None of the other cited references address this analysis of multiple segments. Thus, for at least these reasons claims 108 and 122 are patentable over the cited refer. 

	However, the Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, Applicant incorrectly assumes that the motivation for combining the references is gleaned from Applicant’s disclosure. However, unlike Applicant’s assertion, the motivation is gleaned directly from the prior art. It is important to appreciate the teaching of Waldorf in order to recognize the above fact. For instance, Waldorf already points out the limits of the prior system’s standard-of-care eye movement stimulus protocol (see [0052] to [0057]). Particularly, Waldorf points out the following (see [0057], emphasis added), 
“	The nature of the existing equipment that produces these stimulus protocols, i.e., discrete light bars, dots on the wall, etc., test eye responses exclusively in the horizontal direction or exclusively in the vertical direction. This is limiting to a complete eye movement examination, since the eye has three pairs of eye muscles, each being controlled by a separate set of brainstem nuclei and neural pathways which allow the eye to move in any direction in a two-dimensional plane, including torsional eye movements, i.e., those about the visual axis”
As evident from the excerpt above, Waldorf is indicating that the prior system does not allow a more comprehensive analysis of the user’s eye movements since the prior system is limited to testing the eye responses (i) exclusively in the horizontal direction or (ii) exclusively in the vertical direction. Of course, Waldorf solves the above problem by implementing a system that allows a more comprehensive analysis of the user’s eye movements. In this regard, Waldorf indicates (see [0058] lines 1-4; emphasis added). 
“ . . . the OculoKinetic Device is able not only to do this ‘limited’ testing but, in addition, has the capabilities to produce eye movement stimuli that move in any direction in a two- or even a three-dimensional plane . . .” 

Thus, as evident from the excerpts above, the motivation is indeed gleaned from the prior art, namely Waldorf’s effort to achieve “a complete eye movement examination”. Consequently, Applicant’s arguments are certainly not persuasive.
Secondly, Applicant appears to misconstrue the scope of the current claim. For instance, while attempting to summarize the cited sections from the reference, Applicant asserts that “Waldorf does not break down segment velocities in different directions of a same eye, nor does it compare a segment velocity with other segment velocities of the same eye” (emphasis added).
However, unlike Applicant’s assertion, the claim does not necessarily require such comparison of segment velocities of the same eye. In contrast, the claim requires (see part (e) of claim 108), “calculating a plurality of velocities including a segment velocity of eye pupil movement in each of the four segments of the plot, and comparing a first segment velocity of eye pupil movement with other segment velocities of the four segments” (emphasis added). In this regard, the plot having the four segments is generated based on “a trajectory traveled of each of the at least one of the first eye and the second eye in response to a visual stimuli” (see part (c) of claim 108, emphasis added). Of course, part (d) of the claim also recites, “comparing eye pupil movement of the at least one of the first eye and the second eye of the subject to a normal or mean eye pupil movement” (emphasis added). Accordingly, the comparison of the segment velocities, per part (e) of the claim, is not necessarily limited to the same eye; rather, it encompasses comparing the segment velocity of the first eye with that of the second eye.  
In this regard, Waldorf already teaches that the system establishes profiles related to each eye (acceleration profile, velocity profile) (see [0065) based on the movement of the eyes in different directions (e.g. vertical up, vertical down, horizontal left, horizontal right) (see FIG 3). This indicates that Waldorf generates various segment velocities as applied to each eye. Waldorf further compares the profiles of one eye (e.g. the velocity profile, the acceleration profile) with that of the other eye (see [0066]). 
Thus, the above teaching demonstrates that Waldorf does suggest the limitation of claim 108, namely, “calculating a plurality of velocities including a segment velocity of eye pupil movement in each of the four segments of the plot, and comparing a first segment velocity of eye pupil movement with other segment velocities of the four segments”. Consequently, Applicant’s arguments are not persuasive.
Thirdly, Applicant is attempting to challenge the prior art by importing limitations from the specification. Particularly, Applicant is referring to a section (i.e. [0055]) form the publication, US 2017/0367633. However, claims are given their broadest reasonable interpretation (BRI), in light of the disclosure, without importing a specific limitation from the specification. Accordingly, none of the references is necessarily required to teach any part of the specification. Consequently, Applicant’s arguments are not persuasive. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art.   
Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715